DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 11, 13 thru 15 and 17 thru 20 have been entered into the record.  Claims 12 and 16 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/2021 was filed after the mailing date of the Notice of Allowance on 12/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment to claim 1 overcomes the claim objection from the office action of 10/15/2020.  The claim objection is withdrawn.
Allowable Subject Matter
Claims 1 thru 11 allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is the same as the reasons for indicating allowable subject matter .  Another reason for allowance is based on the previously indicated allowable subject matter of claim 12 (see claims submitted 9/29/2020).  The claim limitations of former claim 12 have been moved into the amended independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662